Citation Nr: 1537388	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  95-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

3.  Entitlement to an increased rating for residuals of a neck injury with spondylosis and degenerative joint disease, currently rated 30 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left great toe injury with hallux valgus and gout.

6.  Entitlement to an initial rating in excess of 10 percent for a scar of the left great toe.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU), prior to December 20, 2010.  


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1970 to January 1987.  

These matters come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of October 1994 and April 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  

As discussed below, portions of the claims file are currently unavailable.  The October 1994 rating decision reportedly granted service connection for arthritis of both knees and assigned a single 10 percent rating, and for residuals of compression fractures of the cervical spine, and residuals of an injury to the left great toe with hallux valgus and gout.  These ratings were made effective in February 1994.  

In October 1995, a hearing officer at the RO granted separate 10 percent ratings for the left and right knee disabilities and for hallux valgus and gout of the left great toe.  These ratings were also made effective in February 1994.

In an August 1996, decision the Board denied entitlement to higher initial ratings for the knee and left great toe disabilities, and granted a 20 percent rating for the cervical spine disability.  

In December 1997 the United States Court of Appeals for Veterans Claims (then known as the United States Court of Veterans Appeals) (Court) issued a memorandum decision that vacated the portion of the August 1996 decision pertaining to higher initial ratings for the knee, left great toe, and cervical spine disabilities.  Thes issues were remanded to the Board.  

In June 1998, the Board remanded these issues to the agency of original jurisdiction (AOJ) for actions it deemed necessary in light of the Court's decision.  The Board construed the Court's actions as vacating the grant of a 20 percent rating for the cervical spine disability.  

In June 1999, the RO granted an initial rating of 30 percent for the cervical spine disability, effective from the date of service connection.  The Board again remanded the appeal in March 2003.

In February 2009, the Board denied higher initial ratings for the cervical spine and right knee disabilities, and remanded the appeals regarding the initial ratings for left knee and left great toe disabilities.  The Board also remanded the issues of entitlement to service connection for left shoulder and arm disabilities (including the question of whether new and material evidence had been received) so that a statement of the case could be issued.

Although the RO issued a supplemental statement of the case regarding the right knee rating and certified that issue to the Board, there is no indication of a notice of disagreement or statement of the case since the Board's February 2009 decision deciding the initial rating.  The Board lacks jurisdiction over this issue.  See 38 U.S.C.A. § 7105(c) (West 2014).

The RO issued the required statement of the case regarding the left shoulder and arm disabilities in December 2012.  The Veteran did not submit a substantive appeal and the issues were not certified to the Board.

The RO also issued a December 2012 rating decision that granted service connection and a separate 20 percent rating for multiple joint gout.  It immediately issued a supplemental statement of the case with regard to the appropriateness of the initial rating and then certified the issue to the Board.  There is no indication of a notice of disagreement with the initial rating; hence, the Board does not have jurisdiction over this issue.  See 38 U.S.C.A. § 7105(c).

An April 2010 rating decision denied entitlement to an increased rating for the service-connected cervical spine disability, entitlement to service connection for a sleep disorder, and determined that new and material evidence had been received to reopen a claim for service connection for a lower back disability, and entitlement to a TDIU.  The Veteran submitted a notice of disagreement with these decisions in December 2010.  A statement of the case was issued in February 2014; however, in his March 2014 substantive appeal, the Veteran limited his appeal to the issue of entitlement to a TDIU.  Additionally, he requested a videoconference hearing before a member of the Board on the issue of entitlement to a TDIU.  That request was subsequently withdrawn.  

In April 2014, the RO disregarded the Veteran's substantive appeal and certified the issues of entitlement to an increased rating for the cervical spine disability, and service connection for "trouble sleeping" and a low back disability to the Board.  

Although the Board stated in the introduction to a September 2014 remand that the cervical spine, sleep disorder and low back disabilities were not before the Board; Court decisions require that the Board decide the issues certified by the RO after issuance of the statement of the case.  Percy v. Shinseki, 23 Vet App 37 (2009).

In April 2015, the RO decided the issues referred to it in the Board's September 2014 remand.  The Veteran has not submitted a notice of disagreement with these determinations. 

Over the course of this appeal, the Veteran's original claim involving the left great toe has been modified and trifurcated into three issues, as shown on the front page of this action.  Such an action occurred in the RO rating action of December 13, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the Veteran did not withdraw his appeal as to the initial issue involving the disability rating greater than assigned, this trifurcated issue remains in appellate status.  

In October 2014, a TDIU was awarded.  However, the effective date of the award was determined to be December 20, 2010.  As the Veteran filed his claim for a TDIU prior to this date, the issue of entitlement to a TDIU prior to December 20, 2010, remained on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

In a June 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders, prior to December 20, 2010. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders, prior to December 20, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2015, the Veteran's representative expressed a desire to withdraw the claim involving entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders, prior to December 20, 2010.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran's representative has withdrawn the Veteran's appeal on the issue of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders, prior to December 20, 2010.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.



ORDER

The appeal on the issue of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders, prior to December 20, 2010, has been withdrawn and is dismissed.



REMAND

In the September 4, 2014, remand the Board noted that the Veteran's paper file had been electronically scanned in the VA's paperless claims processing system, VBMS (Veterans Benefits Management System); but that the Veteran's VBMS file was clearly incomplete.  

More specifically, the Board noted that the issues of entitlement to increased rating for his bilateral knee and toe disabilities stemmed from an October 1994 rating decision, which was not currently of record, nor was the related notice of disagreement, statement of the case, or substantive appeal.  Additionally, while there are some documents dated from 1998 and earlier, the remaining evidence was not dated earlier than January 2003.  The Board concluded, in the September 2014 Remand, that it appeared that these documents were not properly scanned when converted from a paper file to a virtual file, as a number of documents which were previously of record, including those specifically identified by the Board in prior decisions, were not of record in the virtual file.  The missing documents included not only the rating decision on appeal, but also the Veteran's original substantive appeal, a 1997 Court Decision, a 1998 Board Remand, additional RO rating decisions, and various unknown evidence.  The Board found that because there was a large amount of missing information and evidence, the claim was remanded so that the missing evidence could be obtained and included in the file for review.  The claim has since been returned.  

The VBMS record reveals that the RO, in October 2014, acknowledged that instructions put forward by the Board's Remand of September 2014.  The RO tasked a "VSR" to locate the missing records.  There is no indication of further efforts to obtain the missing records.  The Board has duty to insure compliance with the remand instructions.   Stegall v. West, 11 Vet. App. 268 (1998).  The Board is required to again remand the appeal for compliance with the prior instructions. 

Finally, the Board notes that the left great toe was amputated in December 2014.  This suggests a worsening disability since the last examination.  The Veteran is therefore entitled to a new examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Locate the Veteran's original paper claims files, and ensure that all documents have been associated with the Veteran's "VBMS" file.  Of particular import are the volumes containing evidence and decisions prior to 2003.  

Efforts to obtain the missing records must continue until they are obtained, unless it is reasonably certain that they do not exist or further efforts would be futile.  

2.  Afford the Veteran a new VA examination to determine the severity of all residuals of the service connected left great toe injury.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


